160 So. 2d 228 (1964)
245 La. 641
Oliver C. TAPP
v.
GUARANTY FINANCE COMPANY, Inc., and Elmer A. Uffman.
No. 47070.
Supreme Court of Louisiana.
February 14, 1964.
Writ refused. On the facts found by the Court of Appeal the result is correct.
FOURNET, C.J., is of the opinion that the judgment complained of is wrong and the writ prayed for granted. The judgment sought to have annulled was granted by a court of competent jurisdiction after proper service of citation was had on the defendant and after default and proper delays, hence could not be set aside except for the causes provided for such actions in Code of Civil Procedure and subject to the one year prescription therein provided.
McCALEB, J., thinks that a writ should be granted, being in accord with the views of FOURNET, C.J.
SANDERS, J., is of the opinion that a writ should be granted on the ground that the one year prescription of Article 2004, LSA-Code of Civil Procedure, is applicable to the action to annul the deficiency judgment.